                        2:20-cv-02312-CSB-EIL # 21          Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LELYNE   EDENS       AS SPECIAL )
ADMINISTRATOR OF THE ESTATE OF )
CALEB MICHAEL JOYNER, DECEASED )
                                )
          Plaintiff,            )
                                )
     v.                         )                 No. 19-cv-5346
                                )
OLIGHT USA, BATTERIES PLUS )                      Honorable Judge Charles R. Norgle, Sr.
HOLDING CORPORATION, & ASCENT )                   Magistrate Judge Honorable Sunil R. Harjani
BATTERY SUPPLY, LLC.,           )
                                )
          Defendants.           )

                                   NOTICE OF MOTION


        PLEASE TAKE NOTICE that on the 13th day of December 2019, at 9:00 a.m., I shall
appear before the Honorable Judge Charles R. Norgle, Sr., Courtroom 2341, or any Judge sitting in
his stead, in the courtroom usually occupied by him at 219 South Dearborn, Chicago, Illinois, and
shall then and there present Defendants’ Motion to Strike Plaintiff’s Motions for Leave to File
First Amended and Second Amended Complaints.


                                            Respectfully submitted,

                                            JOHNSON & BELL, LTD.

                                            By: /s/Amber N. Lukowicz
                                            One of the Attorneys for Defendant

Glenn F. Fencl – Bar Number: 3126086
Amber N. Lukowicz – Bar Number: 6324266
JOHNSON & BELL, LTD.
33 W. Monroe St., Suite 2700
Chicago, Illinois 60603
(312) 372-0770
lefevourg@jbltd.com
fenclg@jbltd.com
lukowicza@jbltd.com




                                          Page 1 of 2
4821-7958-1614, v. 1
                         2:20-cv-02312-CSB-EIL # 21         Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 6, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all attorneys of record.




                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the attorneys for Defendants, Batteries Plus
                                             Holding Corporation and Ascent Battery Supply,
                                             LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com




                                           Page 2 of 2
4821-7958-1614, v. 1
